Case 3:18-cv-00406-REP Document 211 Filed 04/16/19 Page 1 of 4 PageID# 6474



                          THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

    RENEE GALLOWAY, et al.,

                      Plaintiffs,

           v.                                              Civil Action No. 3:18-cv-00406-REP

    BIG PICTURE LOANS, LLC, et al.,

                      Defendants.

                        TRIBAL DEFENDANTS’ RESPONSE TO
                      PLAINTIFFS’ RESPONSE TO MARCH 29, 2019
                ORDER REGARDING STAY OF PROCEEDINGS (ECF NO. 203)

         On March 29, 2019, the Court issued an order staying proceedings in this matter but

required Plaintiffs to “advise the Court of any pending discovery or discovery plans and the Court

will consider whether those discovery plains, depositions, or events will be excepted from the

reach of the stay.” (ECF No. 198.)

         On April 5, 2019, Plaintiffs filed a response to the Order (ECF No. 203) requesting that

certain discovery be permitted to continue.

         For the reasons stated here, the Tribal Defendants,1 Big Picture Loans, LLC (“Big

Picture”), and Ascension Technologies, LLC (“Ascension”) respectfully request that the Court

adhere to its existing orders on these discrete issues and stay production of the information sought

by Plaintiffs as described herein until after any decision on class certification in this matter

(Galloway) is issued.



1
  See Williams v. Big Picture Loans, LLC, 329 F. Supp. 3d 248, 258 (E.D. Va. 2018) (“Big Picture was
formed ‘as a wholly owned and operated instrumentality of the Tribe,’” and “Ascension was created “as a
wholly owned and operated instrumentality of the Tribe.”); see also id. at 272 (“Big Picture and Ascension
were both organized through resolutions by the LVD Council, which was itself exercising the power given
to it by the LVD Constitution, and the entities operated pursuant to the Tribe’s Business Ordinance.”).
Case 3:18-cv-00406-REP Document 211 Filed 04/16/19 Page 2 of 4 PageID# 6475



         I.       Plaintiffs’ requests that the Court continue to require TranDotCom
                  Solutions, LLC (“TranDotCom”) and Data X, Ltd. (“Data X”) to comply
                  with their subpoena.

         On January 9, 2019, in this matter, Plaintiffs served notice of a subpoena to TranDotCom

seeking production of Big Picture’s consumer loan data. On January 11, 2019, in Plaintiffs’

companion case, Williams v. Big Picture, LLC, et al., No. 3:17-cv-00461-REP (E.D. Va. June 22,

2017), Plaintiffs’ counsel served an identical subpoena to TranDotCom. In circumvention of the

express confidentiality restrictions in its agreement with Big Picture, TranDotCom acquiesced to

Plaintiffs’ entry of an order permitting production of Big Picture’s loan data in the Williams

matter.2 (ECF Nos. 303,325.) Big Picture argued against the entry of the order. (ECF No. 318.)

         The Court heard arguments on February 4, 2019, and ultimately granted the order (ECF

No. 416) requiring that as to Williams, TranDotCom “segregate and preserve the data that it has

agreed to produce . . . so that the data can be produced after the Court decides the pending motion

for class certification.” Id.

         On March 4, 2019, Plaintiffs repeated the process undertaken with TranDotCom with their

Williams subpoena to DataX. (ECF Nos. 392,429.) Big Picture again opposed entry of the order

in the Williams matter. (ECF No. 420.) The Court entered the order without a hearing, requiring

that DataX “segregate[] the requested information and preserve[] it so that it can be produced” if

a class is certified as to Defendant Matt Martorello. (ECF No. 440.)

         Now, Plaintiffs ask the Court to enforce its orders in the Williams matter (ECF Nos. 416,

440), here and require TranDotCom and DataX to preserve Big Picture’s consumer loan data for

12 additional states based on their presumption that the Court will grant their Proposed Second

Amend Class Complaint. (ECF No. 205.) In light of the stay, the pending motions to dismiss,


2
 Plaintiffs misrepresent the proceedings in their response, stating to the Court that they were “forc[ed] to move to
compel.” (ECF No. 205.)
Case 3:18-cv-00406-REP Document 211 Filed 04/16/19 Page 3 of 4 PageID# 6476



Plaintiffs’ Proposed Second Amended Class Complaint, and the fact that Plaintiffs’ requested

information relates to class certification, production of information to Plaintiffs would be

premature. That extent, Tribal Defendants respectfully request the Court adopt the same ruling as

in Williams and refrain from imposing any obligations on TranDotCom and Data X to produce

information to Plaintiffs until after a class (if any) has been certified in this matter.

        II.     Plaintiffs’ subpoena to Troutman Sanders.

        Plaintiffs previously served a subpoena on Troutman Sanders LLP. At the time of the stay,

Troutman Sanders LLP was reviewing documents to determine whether any responsive documents

exist. Troutman Sanders LLP has no objection to continuing that process while the Proposed

Second Amended Complaint is pending.

        III.    Plaintiffs’ subpoenas to Simon Liang and Brian McFadden.

        Proceedings in Michigan and South Carolina transferred Ascension President Brian

McFadden and Ascension Controller Simon Liang’s motions to quash to this Court.                See

McFadden v. Williams, Case No. 3:18-mc-00008-REP (ED Va. Feb 11, 2019): Williams v. Big

Picture Loans, LLC, 3:18-mc-00012-REP (ED Va. Feb 11, 2019.)

        On February 11, 2019, in Williams, the Court issued identical rulings on McFadden and

Liang’s motions to quash, holding that McFadden and Liang may be deposed after class

certification is decided. McFadden v. Williams, Case No. 3:18-mc-00008-REP, ECF No. 23 (ED

Va. Feb 11, 2019); Williams v. Big Picture Loans, LLC, 3:18-mc-00012-REP, ECF No. 33 (ED

Va. Feb 11, 2019.)

        The Tribal Defendants respectfully request that the Court remain consistent with its orders

in Williams when as applied to this matter, and only allow deposition testimony of McFadden and
Case 3:18-cv-00406-REP Document 211 Filed 04/16/19 Page 4 of 4 PageID# 6477



Liang obtained in Williams to be used by Plaintiffs in this matter once the Court’s decision on class

certification in this case is made.

                                           CONCLUSION

        For the reasons stated above, the Tribal Defendants respectfully request that the prior

temporal limitations placed by the Court on the discovery sought above in the Williams matter also

be issued here, and therefore the above discovery not be produced or made available to Plaintiffs

for use in this case until after a class has been certified in this matter.

                                                BIG PICTURE LOANS, LLC, ASCENSION
                                                TECHNOLOGIES, LLC

                                                By:/s/ Timothy J. St. George
                                                Timothy J. St. George
                                                Virginia State Bar No. 77349
                                                David N. Anthony
                                                Virginia State Bar No. 31696
                                                Counsel for Defendants
                                                TROUTMAN SANDERS LLP
                                                1001 Haxall Point
                                                Richmond, Virginia 23219
                                                Telephone: (804) 697-1254
                                                Facsimile: (804) 698-6013
                                                Email: tim.stgeorge@troutmansanders.com
                                                Email: david.anthony@troutmansanders.com

                                                Justin A. Gray (admitted pro hac vice)
                                                Anna M. Bruty (admitted pro hac vice)
                                                ROSETTE, LLP
                                                25344 Red Arrow Highway
                                                Mattawan, MI 49071
                                                Telephone: (269) 283-5005
                                                Facsimile: (517) 913-6443
                                                Email: jgray@rosettelaw.com
                                                Email: abruty@rosettelaw.com
